Citation Nr: 1024121	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  05-17 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
pes planus.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  

3.  Entitlement to an automobile and adaptive equipment or 
adaptive equipment only.  

4.  Entitlement to specially adapted housing.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1942 to October 
1945.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a December 2003 rating 
decision of the Winston-Salem, regional office (RO) of the 
Department of Veterans Affairs (VA).

In November 2009, the Board remanded this appeal.

The issues of (1) entitlement to a TDIU, (2) entitlement to 
an automobile and adaptive equipment or adaptive equipment 
only, and (3) entitlement to specially adapted housing, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's pes planus is not shown to have been 
manifested by more than pronounced flatfoot, with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement, and severe spasm of the 
tendo Achilles on manipulation that is not improved by 
orthopaedic shoes or appliances.

2.  The applicable rating criteria reasonably describe the 
disability level and symptomatology of the service-connected 
pes planus, and the evidence does not show marked 
interference with employment in excess of that contemplated 
by the rating schedule, frequent periods of hospitalization, 
or other evidence that would render impractical the 
application of the regular schedular standards due to the 
service-connected pes planus alone.  


CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 
50 percent for pes planus are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 
4.71a including Diagnostic Code 5276 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  VCAA and its implementing regulations provide that, 
upon the submission of a substantially complete application 
for benefits, VA has an enhanced duty to notify a claimant of 
the information and evidence needed to substantiate a claim, 
as well as the duty to notify the claimant what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  The VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

In the present case, considering the duties imposed by VCAA 
and its implementing regulations, the Board finds that all 
notification and development action needed to fairly 
adjudicate the claim decided below has been accomplished.  In 
particular, the VCAA duty to notify was satisfied by a letter 
sent to the Veteran in October 2003, which fully addressed 
what evidence was required to substantiate the claim and the 
respective duties of VA and a claimant in obtaining evidence.  
Then in a March 2006 letter, the RO advised the Veteran of 
the five Dingess elements, to specifically include that a 
disability rating and an effective date for the award of 
benefits are assigned in cases where service connection is 
warranted.  See Dingess/Hartman, 19 Vet. App. at 484.  For 
these reasons, the Board finds that any arguable lack of full 
preadjudication notice in this appeal has not, in any way, 
prejudiced the Veteran.  See Shinseki v. Sanders, ---U.S. ---
-, 129 S.Ct. 1696, 173 L.Ed.2d 532 (2009).  

The Board also finds that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claim herein 
decided.  First, the Veteran's service treatment record (STR) 
is on file, and the claims file contains medical records from 
those VA and non-VA medical providers that the Veteran 
identified as having relevant records.  The Veteran (nor his 
representative) has identified, and the file does not 
otherwise indicate, that any other VA or non-VA medical 
providers have additional pertinent records that should be 
obtained before the appeal is adjudicated by the Board.  

Second, the Veteran was afforded numerous VA examinations, 
most recently in March 2010, for the purpose of evaluating 
the severity of his service-connected pes planus.  The Board 
finds that the VA examinations are adequate because they were 
based upon consideration of the Veteran's pertinent medical 
history, his lay assertions and current complaints, and, most 
importantly, because they describe the service-connected pes 
planus in detail sufficient to allow the Board to make a 
fully informed determination.  Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 
407 (1994)).  Also, the Veteran has not subsequently 
asserted, and the evidence does not show, that his symptoms 
have increased in severity since the March 2010 evaluation.  
The Board accordingly finds no reason to remand for further 
examination.  

Finally, the Veteran has been advised of his entitlement to a 
hearing before the RO and before the Board in conjunction 
with the issue decided below, but he has not requested such a 
hearing.  

For these reasons, the Board finds that all necessary facts 
have been properly developed in regard to the Veteran's 
claim, and no further assistance is required in order to 
comply with VA's statutory duty to assist in the development 
of evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board also finds that there was substantial compliance 
with the November 2009 Board remand directives.  A remand by 
the Board confers upon the claimant, as a matter of law, the 
right to compliance with the remand order.  Stegall v. West, 
11 Vet. App. 268 (1998).  Nonetheless, it is only substantial 
compliance, rather than strict compliance, with the terms of 
a remand that is required.  See D'Aries v. Peake, 22 Vet. 
App. 97, 104-05 (2008) (finding substantial compliance where 
an opinion was provided by a neurologist as opposed to an 
internal medicine specialist requested by the Board); Dyment 
v. West, 13 Vet. App. 141 (1999). 

In pertinent part, the Board directed the AMC/RO to schedule 
the Veteran for a VA examination.  As indicated, this was 
accomplished in March 2010.  For this reason, the Board finds 
that all of the Board's November 2009 remand directives have 
been substantially complied with and, therefore, no further 
remand is necessary.  See Stegall v. West, 11 Vet. App. 268 
(1998); D'Aries, 22 Vet. App. at 104-05. 

In conclusion, because all duties to notify and assist have 
been satisfied, the Board will proceed with consideration of 
the merits of the appeal.  


II.  Analysis

The Veteran is contending that an increased evaluation is 
warranted for the service-connected pes planus, to include on 
an extraschedular basis.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  38 
C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  
Id.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  A claimant, however, may experience multiple 
distinct degrees of disability, resulting in different levels 
of compensation, from the time the increased rating claim is 
filed to the time a final decision is made.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The following analysis 
is therefore undertaken with consideration that different 
(staged) ratings may be warranted for different time periods 
during the period of appellate review beginning within one 
year of his October 2003 claim.

Evaluations of pes planus (also called flatfoot) are assigned 
under the provisions of 38 C.F.R. § 4.71a Diagnostic Code 
5276.  The schedular criteria of Diagnostic Code 5276 provide 
that mild flatfoot with symptoms relieved by built-up shoe or 
arch support is rated as noncompensable (0 percent).  
Moderate flatfoot with weight-bearing line over or medial to 
great toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet, bilateral or unilateral is 
rated as 10 percent disabling.  Severe flatfoot with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, characteristic callosities, is rated 20 
percent disabling for unilateral disability, and is rated 30 
percent disabling for bilateral disability.  Pronounced 
flatfoot, with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement, and 
severe spasm of the tendo Achilles on manipulation, that is 
not improved by orthopaedic shoes or appliances, is rated 30 
percent disabling for unilateral disability, and is rated 50 
percent disabling for bilateral disability.  38 C.F.R. § 
4.71a.  

Here, the Veteran's service-connected bilateral pes planus is 
presently rated as 50 percent disabling.  This is the highest 
schedular rating available for pes planus.  See id.  
Similarly, no other diagnostic criteria pertaining to the 
feet provide a disability rating in excess of 50 percent.  
See id.  Accordingly, "staged ratings" ratings are not 
assignable, and the sole issue is whether the matter should 
be referred for consideration of a higher rating on an 
extraschedular basis.  See Hart, 21 Vet. App. at 505.

To afford justice in exceptional situations, an 
extraschedular rating may be provided.  38 C.F.R. § 3.321(b).  
Here, referral for extraschedular consideration is not 
warranted.  First, the applicable rating criteria reasonably 
describe the disability level and symptomatology of the 
service-connected pes planus.  Furthermore, the evidence does 
not show marked interference with employment in excess of 
that contemplated by the rating schedule, frequent periods of 
hospitalization, or other evidence that would render 
impractical the application of the regular schedular 
standards.  Although the Veteran has been unemployed and has 
been hospitalized, the medical evidence shows that the 
primary precipitants of his unemployability and 
hospitalizations are a combination of his numerous 
disabilities.  A VA examiner in March 2010 summarized that 
the Veteran has vascular insufficiency, congestive heart 
failure, coronary artery disease, prostate cancer, low back 
pain, obesity, and decreased sensation in his lower 
extremities contributing to his functional impairment.  
Although the Veteran currently has outstanding claims of 
service connection for several of these disorders, the 
evidence does not demonstrate that the service-connected pes 
planus alone warrants remand for consideration of 
extraschedular ratings under 38 C.F.R. § 3.321(b)(1).  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The Board 
points out that this finding does not preclude further 
consideration of referral for an extraschedular rating in 
connection with the outstanding claims of service connection 
or the outstanding claim for a TDIU.  

In conclusion, the Board finds that an evaluation higher than 
50 percent is not assignable for the service-connected pes 
planus. 


ORDER

An increased evaluation in excess of 50 percent for pes 
planus is denied.

REMAND

Upon further review, the Board finds that the Veteran's 
claims for (1) a TDIU, (2) automobile and adaptive equipment 
or adaptive equipment only, and (3) specially adapted 
housing, must be remanded.  

In particular, as the Veteran's representative has pointed 
out in written argument, he has pending claims of service 
connection for numerous disorders, including (1) a low back 
disorder on a direct basis or secondary to the service-
connected pes planus, (2) bilateral ankle disabilities, (3) 
bilateral arthritis of the knees (4) a psychiatric disorder, 
and (5) residuals of cold injury, to include trench foot and 
a vascular insufficiency.  (To the extent the claims of 
service connection for a low back disorder, a psychiatric 
disorder, and vascular insufficiency were previously denied, 
the matters are more properly considered claims to reopen.)  
These matters are inextricably intertwined with the claims 
perfected for appeal because development and adjudication of 
these claims may result in an award of service connection.  
The subsequent assignment of an initial disability rating(s) 
will impact whether the Veteran meets the schedular criteria 
for a TDIU.  See 38 C.F.R. § 38 C.F.R. §§ 4.16.  Also, 
resolution of the claims of service connection for 
disabilities of the lower extremities, in particular, may 
impact whether the Veteran meets the criteria for 
consideration of whether he is entitled to automobile and 
adaptive equipment or adaptive equipment only, and/or 
specially adapted housing.  See 38 C.F.R. §§ 3.808, 3.809.  
Accordingly, the remanded claims and the outstanding claims 
are intertwined, and further adjudication of the present 
claims must be deferred pending completion of development and 
adjudication of the new claims.  Henderson v. West, 12 Vet. 
App. 11, 20 (1998).

With particular regard to the claim for a TDIU, the Board 
points out that the matter was remanded in November 2009 as a 
part of the claim for an increased rating for the service-
connected pes planus, as indicated by the case of Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  The Board, in the remand, 
instructed the RO to send the Veteran a letter asking him to 
confirm that he was seeking a TDIU.  Upon remand, the RO sent 
the Veteran a letter in January 2010 consistent with the 
Board's remand instructions.  Although the Veteran did not 
specifically return the form enclosed with the RO's January 
2010 letter, the Board points out that new evidence was 
subsequently associated with the claims file addressing the 
Veteran's employability.  It is unclear if this new evidence 
was submitted by the Veteran, but the Board finds the record 
consistent with a conclusion that the Veteran wishes to 
pursue a TDIU claim.  Because the Veteran is presently 
service-connected for pes planus, sinusitis, and healed scar 
as a residual of a left wrist ganglionectomy, and he is 
seeking service connection for numerous other disabilities, 
as indicated, the TDIU claim must now be considered as 
separate from the claim for an increased rating for the 
service-connected pes planus (decided above).  See Rice, 22 
Vet. App. at 453-54.  

Accordingly, these matters are REMANDED for the following 
action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should develop and adjudicate 
the pending claims of service connection 
for (1) a psychiatric disorder, (2) a low 
back disorder on a direct basis or 
secondary to the service-connected pes 
planus, (3) a bilateral ankle disorder, 
(4) bilateral arthritis of the knees, and 
(5) residuals of cold injury, to include 
trench foot and a vascular insufficiency.  
To this end, the RO must:

(a)	Afford the Veteran a VA 
psychiatric examination to determine 
the nature, extent and etiology of any 
psychiatric disability found to be 
present.  The claims folder should be 
made available to and reviewed by the 
examiner.  All necessary tests should 
be conducted.  The report of 
examination should note all psychiatric 
disabilities found to be present, and 
the examiner must opine as to whether 
it is at least as likely as not that 
any psychiatric disability found to be 
present is related to or had its onset 
during service.  In doing so, the 
examiner should note the February 1945 
in-service diagnosis of psychoneurosis.  
The rationale for any opinion expressed 
should be provided in a legible report.

(b)	The RO should arrange for the 
Veteran to undergo an appropriate VA 
examination to determine the nature, 
extent, onset and etiology of any low 
back, right or left ankle, right or 
left knee, or right or left foot 
disability found to be present.  The 
claims folder should be made available 
to and reviewed by the examiner.  All 
indicated studies should be performed, 
and all findings should be reported in 
detail.  The examiner should opine as 
to whether it is at least as likely as 
not that any low back, right or left 
ankle, right or left knee, or right or 
left foot disability found to be 
present had its onset in, or is related 
to, service, and in particular, the 
complaints noted in his service 
treatment records, e.g., December 1944 
and February 1945 notations of low back 
pain and the December 1944 X-ray 
report.  The examiner must also state 
whether it is at least as likely as not 
that any low back disability found to 
be present was caused or aggravated by 
his service-connected bilateral pes 
planus.  The rationale for any opinion 
expressed should be provided in a 
legible report.

2.  Adjudicate the Veteran's claims of 
service connection for (1) a psychiatric 
disorder, (2) a low back disorder on a 
direct basis or secondary to the service-
connected pes planus, (3) a bilateral 
ankle disorder, (4) bilateral arthritis of 
the knees, and (5) residuals of cold 
injury, to include trench foot and a 
vascular insufficiency.  After complete 
resolution of the new claims, to include 
assigning initial disability ratings if 
service connection is granted, the RO 
should then undertake any additional 
notification and/or development necessary 
for the remanded claims for (1) a TDIU, 
(2) automobile and adaptive equipment or 
adaptive equipment only, and (3) specially 
adapted housing.  The RO should then 
readjudicate the remanded claims in light 
of all pertinent evidence and legal 
authority.  If any benefit sought on 
appeal remains denied, the RO should 
furnish to the Veteran and his 
representative, if any, an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for 
all determinations, and affords the 
appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


